Citation Nr: 1517971	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis barbae, claimed as shaving profile, bumps and burning ingrown hairs (skin condition).

2. Entitlement to service connection for pes planus (flatfeet). 

3. Entitlement to service connection for upper and lower back problems (back condition). 

4. Entitlement to service connection for left ear hearing loss. 

5. Entitlement to service connection for frequent urination.  



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to February 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the Veteran's claim of service connection for a skin condition, flatfeet, a back condition, hearing loss, and frequent urination. 

The issues of entitlement to service connection for a skin condition, a back condition, left ear hearing loss, and frequent urination, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Bilateral pes planus (flatfoot) was noted on examination, acceptance, and enrollment into service and was not aggravated beyond its natural progress by service. 


CONCLUSION OF LAW

Pre-existing bilateral flatfeet were not aggravated by service. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duty to Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that, for the issue decided herein, the VA's duty was not triggered by the evidence of record to provide an examination for the Veteran's claimed condition. Therefore, the Board has fulfilled its duties under the VCAA.

Service Connection - Flat Feet 

The Veteran contends that his current flatfeet condition was made worse, or aggravated, by his time in the military. The evidence shows, and the Veteran acknowledges, that he entered service with moderate bilateral flatfeet. The evidence of record, however, is silent for any treatment or diagnosis of the Veteran's claimed flatfeet since his separation from service, and the Veteran has not provided any evidence of a more severe condition since he left service. Therefore, the Board finds that the preponderance of evidence is against the finding that the Veteran's flatfeet condition was aggravated by his military service, and this claim for service connection must be denied. 

The Veteran does not contend that his bilateral flatfeet were incurred in service. He has continuously asserted that he has always had flatfeet. In his substantive appeal (VA Form 9), the Veteran wrote that his flatfeet condition was accepted when he joined the military, and noted on his entrance examination. Indeed, the Board notes that the Veteran even listed his condition on his report of medical history in June 1990, upon entry into active service. The Veteran's June 1990 Report of Medical Examination also revealed that the Veteran suffered from mild asymptomatic bilateral pes planus. Therefore, as to the Veteran's flatfeet, the Veteran was not in sound condition at entry into service. The presumption of soundness does not attach. Moreover, as the Veteran is deemed to have pre-existing flatfeet, service connection for flatfeet is not available. The only benefit that can possibly be granted is service aggravation of flatfeet; it will be adjudicated herein.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b). The occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Service treatment records (STRs) reveal no complaints of any kind that would be related to his flatfeet condition throughout the Veteran's active service. Indeed, the Veteran's entrance examination noted that the Veteran's condition was not only mild but also asymptomatic. See Report of Medical Examination, June 1990. Upon separation from service, the Veteran was afforded another physical examination in July 1997. The report of medical examination for his separation again diagnosed him with mild asymptomatic bilateral flatfeet. The Board notes, however, that on the report of medical history, in which the Veteran completed himself, the Veteran noted that he had no abnormalities with his feet. Specifically, the Board notes that the Veteran checked the box notating normal feet condition, after checking and crossing out his own notation in the corresponding box for abnormal condition for his feet. A review of the additional notes in both the report of medical history and examination revealed no additional notes on the Veteran's flatfeet.  

Since service, however, the Board finds no competent evidence of any treatment or diagnosis of the Veteran claimed aggravated condition of the Veteran's flatfeet. The record is silent on any VA treatments regarding even related symptoms of conditions having to do with the Veteran's feet. Additionally, the Veteran has not provided any further medical evidence, private or otherwise, of any treatments or diagnosis of a more severe condition of his claimed condition. 

The Board finds that, based on a comparison between the examination at entry into service and the examination at service separation, and considering the fact that the STRs show no evidence of treatment or even complaint of symptoms related to his flatfeet, there was no worsening of the Veteran's pes planus during service. Both entry and exit examinations concluded that the Veteran's condition was moderate and asymptomatic. Therefore, the Veteran's claim of aggravation must be denied. 

The Board does acknowledge that the Veteran has contended that since his service his condition has progressively worsened. Specifically, he noted that his arches dropped, and that he was forced to start wearing orthopedic shoes. See VA Form 9, August 2013. However, the Board finds the Veteran's lay statements are outweighed by the probative medical evidence of record; specifically, those of the entry and exit examinations noted in the previous paragraphs. This finding is further bolstered by the fact that the Veteran explicitly noted that he no longer suffered from any foot conditions at separation. Therefore, the Board finds that the Veteran's bilateral flatfeet did not increase in severity during his military service. 

As there is no evidence of a worsening of the Veteran's flatfeet during service, the presumption of aggravation does not attach. Therefore, the Veteran bears the burden of establishing aggravation, i.e., a permanent worsening that is beyond the natural progress of the disease. 38 U.S.C.A. § 1153. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994). In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach. See Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."). Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence. See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).

Here, in the present claim, both proper notice and time was afforded to the Veteran to supply such evidence during the appeal. However, despite such efforts by the VA, the Veteran has provided no additional evidence regarding the increase in severity of his flatfeet. As such, the Board concludes that service connection for aggravation of flatfeet is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the Veteran's claim of service connection for flatfeet is denied.. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990). 


ORDER

Entitlement to service connection for flatfeet is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims of service connection for a back (upper and lower) condition, skin condition, hearing loss, and frequent urination. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). However, the VA is not required to provide a medical examination or obtain a medical opinion for every claimed issue to decide the claim. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. Id. at 83.

The Board finds that a VA examination is necessary to answer the medical inquires required to adjudicate the claims on appeal, and that the evidence of record fulfills those criteria enumerated above. Id. at 81-82. The Board finds that, the Veteran is both competent and credible in reporting his symptoms and manifestations of his claimed conditions noted below. Specifically, the Veteran's conditions are all observable symptoms in which a lay person may be competent in assessing without specialized education, training or experience. See Layno v. Brown, 6 Vet. App. 465 (1994). While the Board notes that the Veteran may not competently speak to the exact diagnosis of his condition, or the etiology of such conditions, he can speak to the existence of such symptoms which triggers the VA's duty to assist in providing an examination. 

Here, the Veteran has alleged specific symptoms of his claimed conditions in his August 2013 substantive appeal (VA Form 9); the Board will describe these in turn. 

Service Connection - Skin Condition 

The Veteran asserts that he currently suffers from a skin condition that was caused by his time in the military. Specifically, he contends that he consistently experiences ingrown hairs that causes pain, irritation, itching, burning and bumps on his face and neck region. See VA Form 9, August 1, 2013. The Board acknowledges that the Veteran is competent to provide evidence of lay-observable symptoms such as pain and irritation.

Additionally, the Veteran's STRs show several instances where he reported to sick-call for issues related to a skin condition on his face and neck. Several treatment records during service show the Veteran being given shaving profiles with instructions not to shave, as well as complaints about bumps after shaving. See Service Treatment Record, June 1994, March 1995, May 1995 and December 1995. In a May 1995 STR, the treating physician noted a diagnosis for pseudofallicalitis barbae. 

The Board finds that the Veteran's assertions of his current skin condition, and his continued symptomatology since service, to be both credible and competent in establishing a present condition/disability, and that the record confirms the existence of an in-service incident of such condition. Therefore, a VA examination must be afforded to the Veteran in order assess the nature and etiology of his skin condition. McLendon, 20 Vet. App. 79.

Service Connection - Back Condition 

The Veteran has also complained about experiencing back pain/problems (upper and lower) since his military service. He states that he experiences pain and problems with both his upper and his lower back. Indeed, the Veteran's post-service medical treatment records show evidence of a lower back issue post-service during evaluations of the Veteran's hip problems, which are not claimed herein. Specifically, in a December 2011 VA treatment record, an X-ray conducted on the Veteran's hip and lower spine revealed degenerative marrow change of the L5-S1 vertebral endplates and disc budge. 

Additionally, the Veteran believes that his back condition is a result of his driving of military vehicles and lifting heavy equipment during service. The Board notes, that while the Veteran's STRs are silent of any complaints of back pain during service, the Veteran's DD-214 reveals his Military Occupation Specialty (MOS) as petroleum supply specialist, which is consistent with the Veteran's reports of his in-service incurrence of his back injury.

Although the Veteran does not possess the requisite specialized medical training or education to speak to the etiology of his condition, his contentions do create a reasonable possibility that his current back condition may be due to his military service. Therefore, a VA examination must be afforded to him in accordance with McLendon, 20 Vet. App. 79.

Service Connection - Hearing Loss 

The Veteran alleges that his hearing loss, specifically in his left ear, is due to noise exposure during service. He asserts that he was around heavy vehicles/machines consistently and gun/weapons fire, throughout his service, all without ear protection. See VA Form 9, August 1, 2013. 

The Veteran was afforded a VA examination for his hearing loss in March 2011, when he was diagnosed with mild hearing loss in his left ear. See C&P Examination, March 14, 2011. On examination, the Veteran's left ear hearing reached the threshold required under VA regulations for hearing loss. However, the examiner, after considering the Veteran's in-service exposure to constant loud equipment without hearing protection, concluded that the Veteran's hearing loss was less likely than not related to the noise exposure he experienced during service. 

The Board finds that the March 2011 examination, specifically the reasoning for the examiner's nexus opinion to be inadequate. Specifically, the Board notes that the Veteran has continuously alleges that his hearing loss is due to both loud/heavy machines/vehicles as well as gun/weapons fire during training. See VA Form 9, August 2013; VA Form 21-526 (Application for Companion) December 9, 2010. However, the March 2011 VA examiner failed to address the gun/weapons fire as a part of the basis and analysis for his nexus conclusion; the examiner only noted the noise from heavy equipment as the Veteran's in service incurrence. 

The most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion or conclusion, based on insufficient data or information, is not entitled to any weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed) [emphasis added]. While the March 2011 examiner provided a fully reasoned medical opinion, he failed to discuss the impact, if any, of the gun/weapons fire the Veteran was exposed to during training and service. Consequently, the Board finds that the March 2011 VA examination is inadequate since it did not discuss or opine on such incidents as it relates to the Veteran's current diagnosis of hearing loss.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board notes that, while a medical examination may not be required for certain claims, when the VA does elects to undertake the effort to provide a medical examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, if medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the Veteran should be provided with an addendum opinion, of which shall opine on all of the Veteran's in-service noise exposure, to include gun/weapons fire, as they relate to his current hearing loss. 

Service Connection - Frequent Urination 

Finally, the Veteran claims that his issue with frequent urination started during service. The Veteran's STRs show that he complained of frequent and painful urination during service in February 1992, which was determined to be due to a sexually transmitted disease. Again, while the Veteran cannot speak to the cause of his frequent and painful urination, he is, however, competent to speak to the fact that he currently suffers from such symptoms and condition that causes him to urinate more frequently than prior to entering service. Therefore, while his current condition is undiagnosed by a medical professional, there is a plausible link between the Veteran's in-service incident and his urinary condition. 

Therefore, for those claims specified in the preceding paragraphs, VA medical examinations are required to determine a diagnosis and the nature of those claimed disabilities the Veteran currently suffers from, and in-turn the etiology of such conditions. As stated previously, the Board finds that Veteran's assertions regarding his observable symptoms credible and competent, and therefore, additional development is necessary to fulfills VA's duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examinations to ascertain the nature and etiology of the Veteran's claimed conditions, to include his skin condition, back condition (upper and lower) and frequent urination, to include a current diagnosis.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

d. As part of the evaluation of the Veteran's orthopedic and musculoskeletal disabilities, the examiner(s) should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups. The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically). See DeLuca v. Brown, 8 Vet. App. 202 (1995)

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. Additionally, the RO should obtain an addendum VA medical opinion, from the same VA examiner that provided the March 2011 medical examination of record for the Veteran's hearing loss. If that examiner is not available, the RO should obtain the opinion from another appropriate physician. The examiner should be asked to determine if the Veteran's hearing loss is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should again be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. The examiner is specifically asked to address whether the Veteran's claimed in-service incidents of gun/weapons fire from training and constant exposure to loud noise from heavy vehicles and equipment/machines, without ear protection, could result in or aggravate the Veteran's current hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

c. All testing deemed necessary should be performed. 

5. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


